Citation Nr: 0102330	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for residuals of an anterior wedge 
compression fracture of T-7, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from November 1985 to 
April 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that determination, the RO granted service 
connection for anterior wedge compression fracture T7.  A 10 
percent disability evaluation was assigned.  That evaluation 
became effective on April 28, 1992.  This appeal ensued.  
Because the veteran has disagreed with the initial rating 
assigned for this disability, the Board has recharacterized 
the issue as involving the propriety of the initial 
evaluations assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In a decision dated in January 1996, the Board remanded the 
veteran's claim for an increased rating for residuals of an 
anterior wedge compression fracture of T-7.  In September 
1998, the Board denied the veteran's claim.  The veteran, 
thereafter appealed the claim for an increased rating for 
anterior wedge compression fracture T7 to the United States 
Court of Appeals for Veterans Claims (Court) which, by means 
of an Order promulgated in March 1999, vacated the Board's 
September 1998 decision as it pertained to the question of 
entitlement to an increased rating for T-7 fracture 
residuals, and remanded the matter to the Board for action 
pursuant to the accompanying Joint Motion for Remand.  
Accordingly, the Board remanded the issue to the RO for 
further development per the Joint Remand directives.  

In a rating action dated in June 2000, the RO increased the 
veteran's disability evaluation for T-7 fracture residuals to 
20 percent.  That evaluation became effective on November 19, 
1999.  The veteran disagreed with the RO's determination.  
Therefore, this matter has been returned to the Board for 
further appellate action.  

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 1995.  
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  Between April 28, 1992, and November 19, 1999, the 
residuals of an anterior wedge compression fracture of T-7 
were manifested by mild muscle spasm and X-rays findings of 
mild anterior wedge compression deformity of the middle 
thoracic vertebra; there was full range of motion of the 
thoracic spine, and no ankylosis of the thoracic spine or 
abnormal mobility requiring use of a neck brace was found.

3.  The service-connected residuals of an anterior wedge 
compression fracture of T-7 since November 19, 1999, are 
manifested by chronic pain, limitation of motion on forward 
flexion to 60 degrees with pain, paraspinous spasm, but are 
not more than moderately disabling; there is no demonstrable 
evidence of deformity of the vertebral body.  

4.  The service-connected residuals of an anterior wedge 
compression fracture of T-7 since November 19, 1999, are 
manifested by moderate functional impairment due to pain; 
there is no functional impairment due to incoordination, 
fatigability, or weakness.  

5.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
residuals of anterior wedge compression fracture of T-7 
between April 28, 1992 and November 19, 1999, and since 
November 19, 1999.  


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation of 20 percent for 
residuals of an anterior wedge compression fracture of T-7 
between April 28, 1992, and November 19, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Codes 5285, 5291, 5293 
(2000).  

2.  The criteria for a disability evaluation in excess of 20 
percent for residuals of an anterior wedge compression 
fracture of T-7 since November 19, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Codes Codes 5285, 
5288, 5291, 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected thoracic spine disability and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1 
(2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  In view of the Board's 
action, as explained below, a remand to consider "staged 
rating" is unnecessary.

Service medical records reflect that the veteran was shown to 
have a thoracic compression fracture in February 1992.  An X-
ray of the thoracic spine dated in March 1992 showed mild 
ventral wedging of T7 and minimal ventral impaction of the 
T11.  

At a VA compensation and pension examination dated in July 
1992, the veteran reported general back pain.  On physical 
examination, the veteran was described as a well nourished 
and well developed.  The veteran appeared to be in good 
health and in no distress.  The veteran walked with a slight 
limp favoring the left leg.  He had a normal posture.  An 
examination of the musculoskeletal system revealed that the 
peripheral joints were normal in size and shape.  There was 
full range of motion.  There was normal spinal curvature 
except for a mild lower dorsal kyphosis.  The veteran did not 
complain of tenderness to punch over the vertebra of the 
thoracic spine area.  The examiner observed mild tenderness 
over the right lower thoracic paravertebral muscles with some 
mild spasm of those muscles but otherwise there was no 
paravertebral muscle spasm or tenderness.  There was full 
range of motion throughout the back.  The veteran complained 
of pain only in the low thoracic upper lumbar area with 
forward flexion and with hyperextension.  The veteran was 
neurologically normal.  X-rays of the thoracic spine 
associated with the examination revealed, in pertinent part, 
that the vertebra bodies and disc spaces were normal height 
with the exception of the approximately "TA" vertebra body 
which revealed mild anterior wedge compression fracture.  The 
diagnoses included history of back injury with chronic back 
pain generalized.  

In a December 1992 rating decision, the RO granted service 
connection for an anterior wedge compression fracture T-7.  A 
10 percent disability evaluation was assigned pursuant to DC 
5291.  That evaluation became effective in April 1992.  As 
the basis of its determination, the RO relied on the 
veteran's service medical records and the report of the July 
1992 VA examination.  Subsequently, the veteran filed an 
appeal with respect to the 10 percent disability rating.  

Outpatient treatment records dated in August 1992 show that 
the veteran complained of back pain and in March 1993 he 
complained of pain in the thoracic spine.  There were no 
findings or diagnoses pertaining to the thoracic spine.  

At the September 1995 hearing, the veteran testified that the 
symptoms associated with his thoracic spine disability were 
more disabling than currently evaluated.  The veteran stated 
that he experiences chronic mid-back pain.  

At a VA compensation and pension examination dated in March 
1996, the veteran complained of recurrent pain in the 
thoracic spine.  At the time of the examination, the veteran 
was employed at an air force base in the stripping 
department.  It was noted that his position entailed hard, 
physical labor that occasionally aggravated his mid-back 
disability.  On physical examination, the veteran was 
described as well developed and well nourished.  His 
carriage, posture, and gait were abnormal.  The veteran was 
noted to have a visible curvature involving the thoracic and 
lumbar spine.  There was elevation of the left shoulder, and 
the veteran limped on the right foot.  With respect to the 
thoracic spine, the examiner observed increased kyphosis.  
Point tenderness in the area of the mid-thoracic and lower 
thoracic spines by percussion was noted.  Range of motion of 
the thoracic spine was full with complaints of pain in the 
lower thoracic vertebra.  X-rays of the thoracic spine 
associated with the examination revealed a mild anterior 
wedge deformity of the middle thoracic vertebra; the 
remainder of the thoracic spine was unremarkable.  At the 
conclusion of the examination, the examiner entered an 
assessment of compression fracture of the thoracic spine at 
level and chronic recurrent pain. 

Pursuant to the Joint Motion Remand, a VA compensation and 
pension examination was performed in February 2000.  The 
examiner reviewed the veteran's claims file.  At that time, 
the veteran complained of chronic back pain in the thoracic 
area since 1986.  The veteran reported that he experiences 
stiffness in the morning and that his spouse has to assist 
him in getting out of bed.  Additional complaints included 
constant, dull, severe pain in the mid thoracic spine that is 
exacerbated by driving, sitting, making quick movements, 
twisting maneuvers of the back, lifting, or engaging in 
strenuous work.  The veteran also indicated that when he was 
immobile for 10 minutes or more, he has to move about and 
walk around for about 10 minutes.  The veteran also reported 
"lock ups".  These "lock ups" are episodes of severe sharp 
back pain that occur in the veteran about 5 to 6 times per 
year and require him to stay in the bed or on the couch.  The 
veteran also indicated that he does not work during the 
"lock up" episodes.  When he experiences a "lock up", the 
veteran indicated that he cannot bend, twist, or move the 
spine in any manner.  The veteran denied experiencing any 
radiating pain into the legs, numbness, tingling, or weakness 
in the legs.  It was noted that the veteran is employed at an 
airforce base as a machinist.  In that capacity, he is not 
required to lift any heavy objects or engage in recurrent 
bending.  On physical examination, the veteran was described 
as a well-developed, well nourished and healthy appearing.  
His gait and posture were normal.  The examiner observed mild 
paraspinous spasm on the right in the T6 through the T8 area 
of the thoracic spine.  Point tenderness along the thoracic 
spine and in the paraspinous musculature in that area was 
recorded.  Forward flexion of the thoracolumbar spine was to 
60 degrees with pain.  The examiner observed that the veteran 
could or would not flex any further.  Side tilt, extension, 
and rotation were normal.  There were no complaints of pain 
on extreme ranges of motion, except on flexion as noted 
above.  The neurological examination showed normal muscle 
strength, mass and tone in the lower extremities.  Deep 
tendon reflexes were 2 plus.  The toes were down going, and 
sensation was intact.  The diagnosis was T7 compression 
fracture with residual pain, without neurological deficits.  
The examiner commented that the veteran demonstrated a 60 
degree range of motion of the thoracic spine that is limited 
by pain.  Functional impairment was considered moderate due 
to pain.  There was no functional impairment due to 
incoordination, fatigability, weakness, or other factors.  
The examiner noted that there was no demonstrable deformity 
of the vertebral body on examination. 

As noted in the introductory section of this decision, the RO 
increased the veteran's disability rating for anterior wedge 
compression fracture of T7.  The RO indicated that since the 
February 2000 examination revealed mild paraspinous spasm on 
the right T6 and T8 areas a 20 percent disability evaluation 
was warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1999).  
In evaluating the severity of the veteran's service-connected 
thoracic spine disability, the Board must consider all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In evaluating the service-connected residuals of an anterior 
wedge compression fracture of T-7, Diagnostic Code (DC) 5285 
is for application.  Under that Code, a 100 percent 
evaluation contemplates vertebra fractures with cord 
involvement, bedridden, or requiring long leg braces; a 60 
percent evaluation contemplates vertebra fractures without 
cord involvement but with abnormal mobility requiring a neck 
brace.  In other cases, the disability is to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrative deformity of vertebral 
body.  

A noncompensable rating is provided for a disability 
involving the thoracic spine when it is productive of slight 
limitation of motion.  A 10 percent rating is provided for a 
disability involving the thoracic spine when there is 
moderate or severe limitation of motion of the thoracic 
spine.  Diagnostic Code 5291.  To warrant a rating of 20 
percent or higher there would have to be ankylosis of the 
thoracic spine.  Diagnostic Codes 5286, 5288.  

It is also permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. 38 C.F.R. § 4.20 (2000).  A 10 percent 
disability evaluation is assigned for mild intervertebral 
disc syndrome manifested by symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief; a 20 percent disability evaluation contemplates 
moderate disability manifested by recurring attacks, a 40 
percent evaluation contemplates severe disability manifested 
by recurring attacks and with intermittent relief, and a 60 
percent disability evaluation is assigned for pronounced 
intervertebral syndrome manifested by persistent symptoms.  
DC 5293.  

The evidence supports the assignment of a 20 percent 
disability rating for the veteran's service-connected 
thoracic spine disability between April 28, 1992, and 
November 19, 1999.  In that the veteran demonstrated mild 
muscle spasm in July 1992, a 10 percent disability evaluation 
is appropriate.  DC 5293.  In addition, X-rays dated in March 
and July 1992 showed that veteran had a mild anterior wedge 
compression deformity of a middle thoracic vertebra.  As 
indicated supra, the provisions of DC 5285 stipulate that a 
10 percent rating for vertebra body deformity is added to the 
disability percentage appropriate for "definite limited 
motion or muscle spasm."  In light of these factors, the 
veteran is entitled to a 20 percent disability rating for his 
service-connected thoracic spine disability.  Although the 
evidence showed that the veteran had consistently complained 
of pain on motion of the thoracic spine, range of motion has 
been full.  Furthermore, in the absence of abnormal spine 
mobility requiring use of a neck brace (DC 5285), ankylosis 
of the thoracic spine (Diagnostic Codes 5286, 5288), or 
moderate disability involving spasm of the thoracic spine (DC 
5293), the veteran is not entitled to a higher disability 
evaluation.  

The Board does not find that the veteran is entitled to a 
disability rating in excess of 20 percent from November 19, 
1999.  The evidence involving that period of time consists 
only of the report of a February 2000 VA examination.  This 
evidence establishes that the veteran's thoracic spine 
disability is manifested by limitation of motion of the 
thoracolumbar spine on forward flexion to 60 degrees. Thus, a 
10 percent disability evaluation is warranted for limitation 
of motion of the thoracic spine.  DC 5291.  The Board notes 
that 10 percent is the maximum evaluation under the schedular 
rating for limitation of the thoracic spine.  The examination 
also shows mild paraspinous spasm on the right T6 through T8 
areas of the thoracic spine.  Therefore, a 10 percent 
evaluation is warranted pursuant to DC 5293.  However, the 
examiner indicated that there was no demonstrable deformity 
of the thoracic spine on examination.  Moreover, there is no 
evidence of neurologic deficits.  Specifically, the 
neurological examination showed normal muscle strength, mass, 
and tone in the lower extremities.  In light of the evidence 
of limitation of motion (DC 5291) and muscle spasm (DC 5393) 
of the thoracic spine, the currently assigned 20 percent 
disability evaluation adequately contemplates the veteran's 
overall disability picture since November 19, 1999.  In the 
absence of ankylosis of the thoracic spine (Diagnostic Codes 
5286, 5288), abnormal thoracic spine mobility requiring use 
of a neck brace (DC 5285), or moderate recurring attacks (DC 
5293), a higher disability evaluation is not warranted.  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, supra.  While the provisions of 38 C.F.R. 
§ 4.40 do not require separate ratings based on pain, the 
Board is at least obligated to give reasons and bases 
pertaining to that regulation.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The Board finds the veteran's testimony credible with respect 
to the functional limitations imposed by his thoracic spine 
disability.  The Board has also considered the veteran 
representations regarding the extent of his disability.  In 
February 2000, the veteran complaints included stiffness when 
getting out of bed and discomfort when immobile for a period 
of time.  The veteran also maintains that the disability is 
exacerbated by driving, sitting, making quick movements, 
twisting, lifting, and engaging in strenuous activity.  
Despite the aforenoted subjective complaints, the medical 
evidence does not support the assignment of a higher 
disability evaluation based on functional loss due to pain.  
As indicated in the February 2000 examination, the veteran 
demonstrated limitation of motion on forward flexion due to 
pain; however, all other extreme ranges of motion were 
normal.  In addition, the veteran's gait and posture were 
normal, and the examiner determined that there was no 
functional impairment due to incoordination, fatigability, 
weakness, or other factors.  In light of such pathology, the 
examiner characterized the veteran's functional impairment as 
moderate.  Thus, the Board finds that functional impairment 
due to pain is adequately contemplated by the currently 
assigned 20 percent disability evaluation.  

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In February 2000, 
the veteran indicated that during certain periods of pain 
involving his service-connected thoracic spine disability he 
cannot report to work.  However, the veteran has not offered 
any objective evidence that his service-connected thoracic 
spine disability has interfered with his employment status to 
a degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for the disability.  
Hence, the record does not present an exceptional case where 
the currently assigned 20 percent evaluations for periods 
between April 28, 1992, and November 19, 1999, and since 
November 19, 1999, are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For the foregoing reasons, the claim for a higher evaluation 
for the veteran's service-connected thoracic spine disability 
since November 19, 1999, must be denied.  The Board also 
notes that the evidence does not demonstrate the veteran's 
overall disability picture does not more nearly approximate 
the criteria for the next higher disability evaluation.  
38 C.F.R. § 4.7.  In addition, the Board has considered the 
applicability of the benefit of doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).  


ORDER

An evaluation in excess of 20 percent for residuals of an 
anterior wedge compression fracture of T-7 from November 19, 
1999, is denied.  

An evaluation of 20 percent for residuals of an anterior 
wedge compression fracture of T-7 between April 28, 1992, and 
November 19, 1999, is granted, subject to the criteria 
applicable to the payment of monetary benefits.  



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

 

